Citation Nr: 0907262	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Parkinson's disease, to 
include as due to exposure to environmental hazards.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to May 
1991.  He has retired from active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
Parkinson's disease.

In August 2007, the Veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is of record and associated with 
the claims folder.

In December 2007, the Board remanded the matter for 
additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's December 2007 remand ordered the RO to, among 
other things, contact the Veteran's VA treating neurologist 
to provide supporting rationale for her August 2007 
statement.  The neurologist's statement indicated, in 
pertinent part, that the veteran served in Saudi Arabia, and 
that some type of gas exposure during his tour of duty may 
have led him to develop Parkinson's disease.  Additionally, 
she indicated that symptoms of the disease occurred within 12 
to 24 months of his service discharge.  The bases for such 
statements were not provided.

The veteran underwent a VA examination in September 2008.  
This examination was not conducted by the Veteran's VA 
treating neurologist, and there is no indication that the 
treating neurologist was contacted to provide supporting 
rationale for her earlier statement.  A remand by the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, the case must be remanded again 
to achieve compliance with the original remand orders.

Furthermore, the September 2008 VA examination was 
inadequate.  The examination was conducted by a physician's 
assistant in consultation with a physician who did not 
indicate whether he had reviewed the claims file.  The 
examiner stated that he did not think the Veteran had 
Parkinson's disease because his symptoms were mild and he was 
not taking any medication.  This statement was contrary to 
the opinion of the Veteran's treating neurologist who 
diagnosed Parkinson's disease and did indeed prescribe 
medications. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all private and VA treatment 
records for the disability at issue which 
are not already of record for inclusion in 
the claims file. 

2.  Contact the Veteran's VA neurologist 
and ask her to provide rationale (to 
include such items as medical treatises 
etc.) in support of her statements that 
exposure to some unknown environmental 
hazard led to the development of 
Parkinson's disease and that the Veteran's 
symptoms began less than 2 years after his 
retirement from service.

3.  Arrange for the veteran to undergo a 
VA neurological examination to be 
conducted by a qualified neurologist. All 
indicated studies should be performed.  
The claims file must be made available to 
the examiner for review.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
veteran's Parkinson's disease is due to 
his active service or, if applicable, is 
the result of exposure to environmental 
hazards due to service in the Persian Gulf 
region.  The examiner must set forth the 
complete rationale underlying any 
conclusion drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record.  If the 
examiner is unable to provide an opinion 
as to the etiology of the veteran's 
Parkinson's disease, it should be so 
stated.

4.  Upon completion of the requested 
development above, the RO should 
readjudicate the claim.  If the decision 
is adverse to the veteran, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
to include the correct recitation of 38 
C.F.R. §§ 3.307, 3.309 as they pertain to 
this case, and they should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



